Shea, J., with whom Parskey, J.,
joins, concurring. I disagree with the portion of the majority opinion which concludes that the defendants’ activities in repairing the break in the earthen part of the existing dam could reasonably have been found by the trial court to constitute the “alteration” of a watercourse and thus a “regulated activity” under General Statutes § 22a-38 (13). The “maintenance of existing structures” is expressly included as one of the incidental residential uses of property which “shall be permitted in wetlands and watercourses, as of right . . . .” General Statutes § 22a-40 (a) (4). Such an activity, therefore, does not fall within the definition of “regulated activity” in § 22a-38 (13), which excludes “the specified activities in section 22a-40.” It is undisputed that the dam which the defendants sought to repair was an “existing” structure and I fail to comprehend why their efforts to repair the break in the earthen portion did not constitute “maintenance” within the intent of § 22a-40 (a) (4) as the majority opinion assumes. To find that simply by repairing the dam the defendants were engaged in the “alteration” of a watercourse and thus a “regulated activity” renders wholly illusory the exemption which the legislature explicitly created for “maintenance of existing structures” as an incidental use of residential property which is “permitted in wetlands and watercourses, as of right. ” (Emphasis added.) General Statutes § 22a-40 (a) (4).
*435I agree, however, with the alternative ground upon which the majority opinion sustains the judgment of the trial court. The exemption from the “regulated activity” definition of § 22a-38 (13) for uses permitted by § 22a-40 (a) (4) “shall not include removal or deposition of significant amounts of material from or onto a wetland or watercourse . ...” As the majority note, the finding has not been challenged that the “[defendants’ actions included removal or deposition of significant amounts of material from or onto a watercourse . . . .” Since the defendants’ activities in repairing the dam involved such consequences, they did not qualify as “permitted operations and uses” under § 22a-40.
Accordingly, I concur in the result.